Horney, J.,
delivered the opinion of the Court.
This is an application by James C. Bradford for leave to appeal from the denial of a writ of habeas corpus by Macgill, J., of the Circuit Court for Howard County.
Below there is a list of the petitioner’s convictions and sentences to and releases from prison during the period from March 27, 1953, to and including November 7, 1957:
(i) March 27, 1953. Pleaded guilty to three separate charges of burglary. Sentenced for a term of three years in the Maryland House of Correction by Michaelson, J., in the Circuit Court for Anne Arundel County;
(ii) September 23, 1953. Pleaded guilty of escape from the Anne Arundel County jail. Sentenced by Michaelson, J., for a term of six months to begin at the expiration of the sentence imposed in the burglary cases;
(iii) December 4, 1953. Pleaded guilty of escape from the House of Correction. Sentenced by Michael-son, J., for a term of six months to begin at the expiration of the sentences described in sub-paragraphs (i) and (ii);
(iv) August 16, 1954. Released from the House of Correction on parole;
(v) January 4, 1955. Convicted of burglary by Moser, J., in the Criminal Court of Baltimore. Sentenced for a term of ■ three years in the Maryland Penitentiary from December 7, 1954, the date of his arrest;
*639(vi) September 24, 1957. Released from the Penitentiary at the expiration of the sentence described in sub-paragraph (v) ;
(vii) November 7, 1957. Convicted of robbery by Niles, C. J., in the Criminal Court of Baltimore. Sentenced for a term of eight years in the Maryland Penitentiary from October 14, 1957, the date of his arrest.
In his petition for the writ of habeas corpus, which was filed on September 6, 1957, the petitioner contended that he should have been released from the House of Correction in March, 1957. Judge Macgill denied the writ on the day it was filed because he was unable to understand why the three year sentence described in sub-paragraph (v) should have expired in March of 1957 instead of December of 1957. A “desire” to appeal was filed in the Circuit Court for Howard County on September 10, 1957, and this Court was advised thereof on the same day. As stated in sub-paragraph (vi) above the petitioner was released from prison on September 24, 1957, a fortnight after his appeal was filed.
Whatever merit there may have been to the petitioner’s complaint — and it does not certainly appear that it had any— the question became moot when he was released on September 24, 1957, from the very sentence he claimed had expired six months earlier. Moreover, the petitioner is now serving another eight year sentence which has been imposed since his release in September of 1957.

Application dismissed, with costs.